155




                   October 26, 1951

Hon. Ran&e H. Griffin
Criminal District Attorney
Beaumont, Texas            Opinion
                            Re: Legality of issu-
                                ing a poll tax re-
                                ceipt 'basedon an
                                unsworn statement
                                personally delivered
                                 to   the   Tax   Assessor-
                                 Collector by someone
                                 duly authorized to
Dear Sir:                        act for the taxpayer.
          Your request for an opinion presents
the following questions:
            "(1) Under the terms of House Bill No.
     6 and after its effective date if a third
    person presents a written statement request-
    ing that a poll tax receipt be issued to
    him on the behalf of the taxpayer, is the
    collector authorized to issue the poll tax
    receipt, upon payment of the tax, when the
    written statement is not sworn?
          "(2) If such a statement referred to
     in question No. 1 Is presented to the col-
     lector after January 1, 1952, the statement
     having been made in October, November or
     December, 1951, can the Collector-Assessor
     issue a poll tax receipt?"
          The present Texas statutes governing the
mode of paying the poll tax and the issuance of
poll tax receipts are Articles 2951 and 2952 of
Vernon's Civil. Statutes.
            Article 2951 provides in part:
          *If the taxpayer does not reside in
     a city of ten thousand (10,000) inhabitants
     or more, his poll tax must either be paid
156   Hon. Ramie K. Griffin, page 2   (V-1330)


           by him in person or by some one duly
           authorized by him in writiug to pay
           the sa.me,and to furnish the Collector
           the information necessary to fill out
           the blanks in the poll tax receipt.
           Such authority and inf*ormationmust be
           signed by the party who owes the poll
           tax,.and must be deposited with the Tax
           Collector and filed and preserved by
           him."

                Article 2962 provides in part:
                "In all cases where the taxpayer
           resides in a city of ten thousand (13,000)
           inhabitants or more, the tax must be paid
           in person by the ,taxpayer entitled to the
           receipt, except as provided by this Artl-
           cle. . . . If a person residing in a city
           of ten thousand (10,COO) inhabitants who
           is subject to pay a poll tax, leaves the
           county of his residence with the intention
           not to return until after the first day of
           the following February, and does not re-
           turn before that time, he shall be entitled
           to vote, if possessing all other legal
           qualifications, by paying his poll tax
           or obtaining his certificate of exemption
           through auagent authorized by him in writ-
           ing, which .&all state truly his intention
           to depart from the county, the expected
           period of his abseme, and every fact ne-
           cessary to enable the Tax Collector to
           fill the blanks in his receipt. Such
           authority in fact, must be sworn to by the
           citizen, and certified to by some officer
           a.uthorizedto administer oaths. It shall
           be ,depositedwith the Tax Collector and
           kept in his office.!'
                               : (Emphasis added.)
                The law governing the payment of poll
      tax by an authorized agent has been substantially
      changed by House Bill 6, Acts of the 52nd Legisla-
      ture, R,S. 1951, chapter '492, page 1097, (Texas
      Election Code), which becomes effective Sanuary 1,
      1952 - Article 43 of the code provides in part:
                "Mode of paying poll tax. The poll
           tax must either be~paid in person or by
Hon. Ramie H. Griffin, page 3   (v-1330)


     someone duly authorized by the taxpayer
     in writing to pay the same, and to fur-
     nish the Collector the information ne-
     cessary to fill out the blanks in the
     poll tax receipt. Such authority and,
     in$ormation~must be signed by the party
     who'owes the .poll tax, and must be de-
     posited with the Tax Collector and filed
     and ,preservedby him. . . . Articl?  2962
     is hereby~repealed."
          Under the provisions of the above
quoted article, there is no distinction made be-
tween residents of cities under ten thousand in-
habitants and residents of cities over ten
thousand inhabitants. Under this act, an unsworn
authorization giving the necessary information
will be acceptable aftetiDecember 31, 1951, in
all cases when presented by such agent upon the
payment of the tax.
          Passing to your second question, we
find no statute limiting the time for giving such
authorization and no provisions for dating it.
If the written authorization complies with the
statutory requirements at the time it is present-
ed to the tax collector, it is acceptable and
valid even though it was written some months be-
fore when another statute governed such authori-
zation.
                     SUMMARY
          On and after January 1, 1952, an
     unsworn authorization signed by the per-
     son owing t,hepoll tax, accompanied by
     his signed statement of all information
     necessary for filling in the poll.tax
     receipt blanks, will be acceptable in all
     cases when presented by the agent to the
     tax collector for payment of the tax.
     H.B. 5, Art. 43, Acts 52nd Leg., R.S. 1951,
     ch. 492, p. 1097, (Texas Election Code).
                                                     ..




Hon. Ramie H. Griffin, page 4   (V-1330)


         A written authorization which meets
    the qualifications set by the statute
    at the time it is presented is acceptable
    although written some months previously
    when another statute controlled.
APPROVED:                 Yours very truly,     .'

J. C. Davis, Jr.            PRICE DANIEL        '-
County Affairs Division   Attorney General
Everett Rutchinsbn
Executive Assistant
                          BY
Charles D. Mathews
First Assistant
RHEf:mh